Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/26/2021 has been entered. Claims 1-5, 9-17, and 19-23 remain pending in the application. Applicant’s amendments to the claims overcome the 112, 102, and 103 rejections previously set forth in the Non-Final Office action mailed 12/03/2020.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/26/2021, with respect to the rejections of claims 1-11 under U.S.C. 102(a)(1) and claims 1-6 and 8-19 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references, see below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The newly amended claim 1 reads “a length in the tyre radial direction of the second groove portion is in a range of from 0.20 to 0.70 times a maximum groove depth of the widening-width portion”. Claim 5 reads “a length in the tyre radial direction of the first groove portion is in a range from 0.15 to 0.70 times a maximum groove depth of the widening-width portion”. As the range 0.15-0.70 is larger than the range 0.20-0.70, there are no instances where an invention meets the limitations of claim 1 but does not meet the limitations of claim 5, therefore claim 5 does not further limit the invention.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghilardi (US 4,703,787).
Regarding claim 1, Ghilardi discloses [Figures 1-4] a tire comprising: a tread portion comprising a tread surface provided with grooves (directed towards the two central grooves); the grooves comprising narrow notches 1 (widening-width portion); and the narrow notches 1 (widening-width portion) comprising an external portion 5 (first groove portion) extending inwardly in a tire radial direction from the tread surface, and a radially inner portion 6 (second groove portion) located inwardly in the tire radial direction of the external portion 5 (first groove portion) and having a groove width greater than that of the external portion 5 (first groove portion) [Figure 2], wherein the external portion 5 (first groove portions) must always stay open in the central grooves [Ghilardi, Column 3, Lines 30-31], and the development of the two radial portions is preferably exactly the same (i.e. equal to 50% of the notch 1) [Ghilardi, Column 3, Lines 66-68], therefore a length in the tire radial direction of the radially inner portion 6 (second groove portion) is 0.5 times a maximum groove depth of the notch 1 (widening-width portion), falling within the claimed range of from 0.2 to 0.7, and the radially inner portion 6 (second groove portion) has a drop shaped cross-section [Ghilardi, Column 2, Lines 28-30], forming a curved groove bottom having an innermost portion in a middle region in a groove width direction of the notch 1 (widening width portion) [Figure 2].

Regarding claim 2, Ghilardi discloses [Figure 2-4] the radially inner portion 6 (second groove portion) comprising a curved surface curving in a groove width direction.

Regarding claim 3, Ghilardi discloses [Figures 2-4] the notches 1 (widening width portion) comprising an external portion 5 (first groove portion) with substantially radial sides of a constant width [Ghilardi, Column 2, Lines 28-31].

Regarding claim 5, Ghilardi discloses [Figures 2-4] that the development of the two radial portions is preferably exactly the same (i.e. equal to 50% of the notch 1) [Ghilardi, Column 3, Lines 66-68], therefore a length in the tire radial direction of the radially inner portion 6 (second groove portion) is 0.5 times a maximum groove depth of the notch 1 (widening-width portion), falling within the claimed range of from 0.15 to 0.7.

Regarding claim 9, Ghilardi discloses [Figures 2-4] the notches 1 (widening width portion) comprising an external portion 5 (first groove portion) with substantially radial sides of a constant width [Ghilardi, Column 2, Lines 28-31], and in Figure 1 the dotted lines (representing the radially inner portion) can be seen to be linear, extending at a constant width for the course of the notch 1 portions (widening-width portions).

Claims 1-2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaoka (JP H09-300916).
Regarding claim 1, Masaoka discloses [Figures 1, 2a, 2b] a tire comprising: a tread portion comprising a tread surface provided with grooves 3 (directed at outermost shoulder portion grooves); the grooves 3 comprising a widening-width portion at least partially; and the widening-width portion comprising a first groove portion extending inwardly in a tire radial direction from the tread surface, and a gouge G (second groove portion) located inwardly in the tire radial direction of the first groove portion and having a groove width greater than that of the first groove portion, wherein it would be readily apparent to a person of ordinary skill in the art that the described grooves have a sufficient width to remain open during tire operation, a length V in the tire radial direction of the gouge G (second groove portion) is given in an example to be 8.5 mm [Table 1] and the groove depth to be 16.5 mm [Paragraph 

Regarding claim 2, Masaoka discloses [Figure 2] the gouge G (second groove portion) comprising a curved surface curving in a groove width direction.
	
	Regarding claim 5, Masaoka discloses [Figure 2] a length V in the tire radial direction of the gouge G (second groove portion) is given in an example to be 8.5 mm [Table 1] and the groove depth to be 16.5 mm [Paragraph 0017], therefore the length in the tire radial direction is approximately 51.5%, falling within the range of from 0.15 to 0.7 times the maximum groove depth.

Regarding claim 10, Masaoka discloses [Figure 1] the tread portion comprising a first tread edge TE (directed at the leftmost tread edge TE) and the grooves 3 are lateral grooves that open at the first tread edge TE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi (US 4,703,787).
5 (first groove portion) being 25%-65% a width of the inner portion 6 (second groove portion), this translates to the width of the inner portion 6 (second groove portion) being from approximately 1.5 times to 4 times as large as the external portion 5 (first groove portion), overlapping with the claimed range of from 1.3 to 3 times. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US 2017/0120692) in view of Ghilardi (US 4,703,787).
Regarding claim 1, Durand discloses [Figures 2-3] a tread surface 10 provided with transverse cuts 6 comprising a widening-width portion; and the widening-width portion comprises a groove 61 (first groove portion) opening onto the tread surface, and a channel 63 (second groove portion) radially inside the groove 61 (first groove portion); and the channel 63 (second groove portion) has a groove width greater than the width of the groove 61 (first groove portion) [Durand, Paragraph 0045], wherein when under usual running conditions, the walls delimiting the groove cannot come into contact with one another [Durand, Paragraph 0024].
Durand does not specifically recite a length in the tire radial direction of the second groove portion being in a range of from 0.2 to 0.7 times a maximum groove depth of the widening-width portion, and in the widening-width portion, a groove bottom thereof having an innermost portion in the tire radial direction, the innermost portion being located on a middle region in a groove width direction of the widening-width portion.
Ghilardi teaches [Figures 2-4] having a groove with a radially external portion 5 (first groove portion) and a radially inner portion 6 (second groove portion) wherein the development of the two radial portions is preferably exactly the same (i.e. equal to 50% of the notch 1) [Ghilardi, Column 3, Lines 6 (second groove portion) is 0.5 times a maximum groove depth of the notch 1 (widening-width portion), falling within the claimed range of from 0.15 to 0.7. Ghilardi also teaches the radially inner portion 6 (second groove portion) having a substantially ovoidal form, drop-shaped, u-shaped, and suchlike [Ghilardi, Column 2, Lines 28-30], forming a curved groove bottom having an innermost portion in a middle region in a groove width direction of the notch 1 (widening width portion) [Figure 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand with the teachings of Ghilardi to have the transition from first groove portion to second groove portion be at 50% of the groove depth, and to have the second portion be formed into a substantially ovoidal form. Doing so would ensure the water that enters the tread grooves flows [Ghilardi, Column 4, Lines 3-4] (in regards to the radial length modification) and ensure zones of discontinuity that could obstaculate the regular flow of water aren’t formed [Ghilardi, Column 4, Lines 47-54] (in regards to the ovoidal shape modification).

Regarding claim 2, Durand and Ghilardi teach the invention of claim 1 above. Ghilardi teaches [Figure 2-4] the radially inner portion 6 (second groove portion) comprising a curved surface curving in a groove width direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand with the teachings of Ghilardi to have the second groove portion comprise a curved surface. Doing so would ensure zones of discontinuity that could obstaculate the regular flow of water aren’t formed [Ghilardi, Column 4, Lines 47-54].



Regarding claim 4, Durand discloses [Figure 3] minimum width of a groove opening to be 2.5 mm [Durand, Paragraph 0052] and a maximum width of the channel equal to 7.5 mm [Durand, Paragraph 0053], when set in a ratio this is equivalent to (7.5 mm)/(2.5 mm) = 3, falling within the range of from 1.3 to 3.0.

Regarding claim 5, Durand and Ghilardi teach the invention of claim 1 above. Ghilardi further teaches [Figures 2-4] the development of the two radial portions is preferably exactly the same (i.e. equal to 50% of the notch 1) [Ghilardi, Column 3, Lines 66-68], therefore a length in the tire radial direction of the radially inner portion 6 (second groove portion) is 0.5 times a maximum groove depth of the notch 1 (widening-width portion), falling within the claimed range of from 0.15 to 0.7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand with the teachings of Ghilardi to have the transition from first groove portion to second groove portion be at 50% of the groove depth. Doing so would ensure the water that enters the tread grooves flows [Ghilardi, Column 4, Lines 3-4].

Regarding claim 10, Durand discloses [Figure 1] a tread 1 comprising an edge row 5 axially delimiting the tread, and the grooves being lateral grooves opening at the tread edge [Durand, Paragraph 0031].

61 (first groove portion) extending the entire length of the cut 6 (lateral groove), therefore having a length in a tire axial direction equal to 1 times a length in the tire axial direction of the cut 6 (lateral groove), falling within the claimed range of equal to or more than 0.7 times.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaoka (JP H09-300916).
Regarding claim 11, Masaoka discloses the invention of claim 10 above. Masaoka teaches [Figure 2b] the extending length H of the gouged portion G (widening-width portion) is from 30% to 100% of the groove 3 [Masaoka, Paragraph 0008], encompassing the claimed range of equal to or more than 0.7 times. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 20, Masaoka discloses the invention of claim 1 above. Masaoka teaches [Figure 2b] the gouge portion G (widening width portion) having ungouged portions on either axial side, therefore having an axially inner and an axially outer ungouged portion. Masaoka teaches the extending length H of the gouged portion G (widening-width portion) is from 30% to 100% of the groove 3, encompassing the claimed range of 0.55 to 0.7 times a length of one of the grooves [Masaoka, Paragraph 0008]. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.

Claims 12-14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Masaoka (JP H09-300916) in view of Tamura (US 2006/0254684).
TE, wherein the first shoulder block row (first shoulder land portion) is provided with grooves 3 extending inwardly in a tire axial direction from the first tread edge TE; however, Masaoka does not recite the grooves being terminating shoulder grooves.
Tamura teaches [Figures 1-10] a conventional shoulder block type tire [Figure 10] having open lateral grooves 4, improved by adding a partition wall 7 at the inner block edge of the shoulder open lateral groove 4 to close the grooves and have the shoulder lateral grooves 4 terminate within the shoulder land portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Masaoka with the teachings of Tamura to have shoulder lateral grooves terminate within the shoulder land portion by being supplied with a partition wall. Doing so would improve noise performance by hindering compressed air in the shoulder circumferential groove from being discharged through the shoulder axial grooves to the tread edge, but surprisingly maintain wet performance by making the partition wall very thin [Tamura, Paragraph 0007].

	Regarding claim 13, Masaoka and Tamura teach the invention of claim 12 above. Masaoka discloses [Figures 1-2] the first shoulder block row extending to a first tread edge TE, delineating a tread surface and shoulder surface boundary, wherein the shoulder grooves 3 extend to the tread edge TE (and therefore to an opening on the shoulder surface). The extending length H of the gouged portion G (widening-width portion) is from 30% to 100% of the groove 3 [Masaoka, Paragraph 0008]. When the extending length H of the gouged portion G is 100% of the groove 3 length, it extends the whole groove, and therefore the gouged portion G (widening-width portion) extends as well to the openings on the shoulder surface.

Regarding claim 14, Masaoka and Tamura teach the invention of claim 12 above. Masaoka discloses [Figure 2b] the gouge portion G (widening width portion) having ungouged portions on either axial side, therefore having an axially inner and an axially outer ungouged portion, and it can be seen by the dotted line [Figure 2a] that the ungouged portion has a width that decrease from the tread surface toward a groove bottom thereof.

Regarding claim 16, Masaoka and Tamura teach the invention of claim 14 above. Masaoka discloses [Figure 2b] the gouge portion G (widening width portion) having ungouged portions on either axial side, therefore having an axially inner and axially outer boundary, and at least one boundary between the gouged and ungouged portions can be seen to be inward in the tire axial direction with respect to a middle position of the groove 3.

Regarding claim 21, Masaoka and Tamura teach the invention of claim 14 above. Masaoka teaches [Figure 2b] the extending length H of the gouged portion G (widening-width portion) is from 30% to 100% of the groove 3 [Masaoka, Paragraph 0008], encompassing the claimed range of 0.55 to 0.7 times a length of one of the grooves. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masaoka (JP H09-300916) in view of Tamura (US 2006/254684) and in view of Terashima (US 9,139,047).

Terashima teaches [Figure 6A] shoulder lateral grooves 12 of constant width W12, that terminate in the shoulder land portion, that continuously decrease in groove depth from a midpoint in the extending direction of the groove (see first inclined portion 12A in Figure 6A).
It would have been obvious to modify Masaoka and Tamura with the teachings of Terashima to have the shoulder terminating groove continuously decrease in groove depth inwardly in the tire axial direction. Doing so would smoothen any rigidity change, preventing generation of uneven wear [Terashima, Paragraph 0041].


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masaoka (JP H09-300916) in view of Tamura (US 2006/254684) and in view of Suganuma (EP 1 923 234).
Regarding claim 17, Masaoka and Tamura teach the invention of claim 14 above. Masaoka discloses [Figure 1] the shoulder block rows comprising a longitudinal edge on an inner side thereof in the tire axial direction; however, neither Masaoka nor Tamura teach first shoulder sipes.
	Suganuma teaches [Figure 1] shoulder land portions 22 supplied with sipes 45 extending from the inner longitudinal edge of the land portion 22 and terminating within said land portion 22. Masaoka teaches the gouged portion G (widening-width portion) extending from 30% to 100% of the groove 3 length (and the block length) [Masaoka, Paragraph 0008]. Suganuma teaches the sipes 45 extending from 20% to 50% the axial width of the block (and thus the groove length) [Suganuma, Paragraph 0026]. In the instance where the gouged portion G length is set from 30% to 50% (a smaller range within the prescribed range), and the sipe 45 length is set from 20% to 50% one of ordinary skill in the art would 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaoka and Tamura with the teachings of Suganuma to have shoulder land portions supplied with terminating sipes as described above. Doing so would ensure adequate block stiffness while increasing edge effect [Suganuma, Paragraphs 0029-0031].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,848,651) in view of Kujime (US 2015/0258858).
Regarding claim 22, French discloses [Figures 1-3] a tire comprising a tread portion comprising a tread surface provided with grooves (directed to the drainage chamber 3, slot 4, and drainage channel 5 combination); the groove comprise a slot 4 (first groove portion) with a radially innermost increased width drainage channel 5 (second groove portion) (together forming a widening-width portion), wherein the tread portion comprises an axially outermost rib 1d (first shoulder land portion) having an axially outer surface of the tire shoulder 7 (first tread edge) where the axially outermost rib 1d (first shoulder land portion) is provided with the grooves (directed to the drainage chamber 3, slot 4, and drainage channel 5 combination) that terminate within the axially outermost rib 1d (first shoulder land portion). The grooves include a widening-width portion (the slot 4 and drainage channel 5 combination) and a drainage chamber 3 (non-widening width portion) supplied axially inward the widening-width portion.
French does not specifically recite the non-widening-width portion having a groove width which decreases from the tread surface toward a groove bottom thereof.
Kujime teaches [Figures 1, 5] outboard shoulder axial grooves 12, which include second outboard shoulder axial grooves 12b that terminate within the tread portion, wherein the grooves are 35 [Figure 5], wherein the groove width at the tread surface is made to be larger than the width of the groove at the groove bottom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify French with the teachings of Kujime to have the non-widening width portion supplied with chamfers, configuring the width at the tread surface to be larger than the width of the groove at the groove bottom. Doing so would improve edge wear or uneven wear of the tread portion [Kujime, Paragraph 0139].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,848,651) in view of Terashima (US 9,139,047).
Regarding claim 23, French discloses [Figures 1-3] a tire comprising a tread portion comprising a tread surface provided with grooves (directed to the drainage chamber 3, slot 4, and drainage channel 5 combination); the groove comprise a slot 4 (first groove portion) with a radially innermost increased width drainage channel 5 (second groove portion) (together forming a widening-width portion), wherein the tread portion comprises an axially outermost rib 1d (first shoulder land portion) having an axially outer surface of the tire shoulder 7 (first tread edge) where the axially outermost rib 1d (first shoulder land portion) is provided with the grooves (directed to the drainage chamber 3, slot 4, and drainage channel 5 combination) that terminate within the axially outermost rib 1d (first shoulder land portion). The grooves include a widening-width portion (the slot 4 and drainage channel 5 combination) and a drainage chamber 3 (non-widening width portion) supplied axially inward the widening-width portion.
French does not specifically recite a groove depth of the non-widening width portion continuously decreasing from a boundary between the widening-width portion and the non-widening width portion inwardly in the tire axial direction.
12 of constant width W12, that terminate in the shoulder land portion, that continuously decrease in groove depth from a midpoint in the extending direction of the groove (see first inclined portion 12A in Figure 6A).
It would have been obvious to modify French with the teachings of Terashima to have the shoulder terminating groove continuously decrease in groove depth inwardly in the tire axial direction. Doing so would smoothen any rigidity change, preventing generation of uneven wear [Terashima, Paragraph 0041].

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Masaoka and Tamura. Masaoka and Tamura teach the invention of claim 12 as detailed in the rejection above; however, both Masaoka and Tamura teach symmetrical tread patterns. As such, neither reference teaches the tread portion comprising a second shoulder land portion having a second tread edge located on a side toward the center of a vehicle body when the tire is mounted to a vehicle, the second shoulder land portion being provided with second shoulder lateral grooves extending inwardly in the tire axial direction from the second tread edge and terminating within the second shoulder land portion, and the second shoulder lateral grooves do not include any widening-width portions. As the limitations of claim 19 are not taught in the prior art, claim 19 is determined to comprise allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Himuro (JP 2005-153655) discloses a tire comprising a tread surface comprising grooves having widening-width portions and non-widening width portions extending to the tread edge.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749